EXHIBIT 99.10 CONSENT OF EXPERT March 28, 2013 Eldorado Gold Corporation United States Securities and Exchange Commission Ladies and Gentlemen: Re: Eldorado Gold Corporation I, Scott Cowie, do hereby consent to the filing of the written disclosure regarding the technical report entitled the “Technical Report on the Efemcukuru Project” dated September 17, 2007, and effective August 1, 2007, and of extracts from or a summary ofthe technical report and other information pertaining to this project, and the use of my name in the Annual Information Form and Annual Report on Form 40-F of Eldorado Gold Corporation (the “Company”) for the year ended December 31, 2012 and any amendments thereto and any Registration Statement on Form S-8 incorporating by reference the Company’s Annual Information Form and Annual Report on Form 40-F. By: /s/ Scott Cowie Scott Cowie, MAusIMM Tetra Tech Australia Pty. Ltd.
